Title: To George Washington from Philemon Dickinson, 12 January 1781
From: Dickinson, Philemon
To: Washington, George


                        
                            Sir,
                            Princeton Jany 12th 1781 3 OClock P.M.
                        
                        As I came thro’ Trenton, I saw the Commissioners, who were just going to begin the happy
                                work. The Cloathing promised by the Council of Pennsylvania is arrived—An account was received at Trenton this
                            Morng by a Gentleman from Philada, that the Enemy had captured seven fine vessels off the coast. I have the honor to be,
                            Your Excellency’s Most Obt Servt
                        
                            Philemon Dickinson
                        
                    